               Case 2:20-cv-01701-JCC Document 5 Filed 02/05/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    CSG WA LLC, on behalf of KELLEY SHARP,               CASE NO. C20-1701-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    JOSEPH BROWN, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. It appears that Plaintiff Kelley Sharp is
18   represented by CSG WA LLC in this matter. Strict rules govern who can represent a litigant in
19   federal court. Generally, the only permissible representative is a licensed and admitted attorney.
20   See C.E. Pope Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir.1987). Moreover,
21   absent appropriate representation, a party’s filings must be signed by that party. Fed. R. Civ. P.
22   11(a). The Court will not accept filings signed by CSG WA LLC on Plaintiff’s behalf.
23   Accordingly, the Court STRIKES the complaint signed by CSG WA LLC (Dkt. No. 1). Plaintiff
24   must refile the complaint, properly signed and filed by Plaintiff or Plaintiff’s permissible
25   representative, within twenty-one (21) days of this order or this matter will be dismissed without
26   prejudice. The Clerk is DIRECTED to mail a copy of this order to CSG WA LLC and Ms.


     MINUTE ORDER
     C20-1701-JCC
     PAGE - 1
                Case 2:20-cv-01701-JCC Document 5 Filed 02/05/21 Page 2 of 2




 1   Sharp.

 2            DATED this 5th day of February 2021.

 3                                                   William M. McCool
                                                     Clerk of Court
 4
                                                     s/Paula McNabb
 5
                                                     Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1701-JCC
     PAGE - 2
